— Order, Family Court, Bronx County (Allen Alpert, J.), entered on about March 1, 2012, which denied petitioner’s objection to a modified order of support (Alicea Elloras, S.M.), entered on or about December 29, 2011, to the extent that it did not include in the amount of retroactive support owed by respondent George F. any amounts owed for health insurance premiums paid by petitioner on behalf of the subject child, unanimously affirmed, without costs. Appeal from order, same court and Judge, entered on or about November 1, 2012, which denied petitioner’s objection to an order, same court and Support Magistrate, entered on or about October 2, 2012, unanimously dismissed, without costs, as abandoned.
Petitioner’s objection to the first support magistrate order was properly denied because it was filed after the 35 day deadline imposed by the Family Court Act (see Family Ct Act § 439 [e]; Matter of Bodouva v Bodouva, 53 AD3d 483, 484 [2d Dept 2008]).
The appeal from the order entered on or about November 1, 2012, which denied petitioner’s objection to the support magistrate’s order dated October 2, 2012, is dismissed as abandoned, since petitioner makes no argument concerning the court’s determination and does not ask for any relief from that order (see Matter of Gloria C. v Josephine I., 106 AD3d 630, 630-631 [1st Dept 2013]). Concur — Sweeny, J.P., Moskowitz, Renwick, DeGrasse and Gische, JJ.